          Case 2:19-cv-00910-RAJ-MLP Document 169 Filed 06/14/21 Page 1 of 3



 1                                                   THE HONORABLE RICHARD A. JONES
                                                THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                            WESTERN DISTRICT OF WASHINGTON

 9                                          AT SEATTLE

10 C.O., a minor, by and through her guardian       Case No.: 2:19-cv-910
   ALISON HALL-O'NEIL, individually and on
11 behalf of all others similarly situated,         STIPULATION AND [PROPOSED]
                                                    ORDER TO SUBSTITUTE PARTY
12                    Plaintiff,                    DEFENDANT AND CHANGE CASE
                                                    CAPTION
13         v.
14 AMAZON.COM, INC., a Delaware
   corporation, and A2Z DEVELOPMENT
15 CENTER, INC., a Delaware corporation,

16                    Defendants.
17

18         Pursuant to Federal Rule of Civil Procedure 25(c), the parties hereby stipulate that

19 Amazon.com Services, LLC, a Washington limited liability company, be substituted as defendant

20 for A2Z Development Center, Inc., and that the caption of the matter be amended to reflect this

21 change. A2Z Development Center, Inc. is a former Amazon subsidiary that no longer exists.

22

23

24

25

26

27

28 STIP. AND [PROPOSED] ORDER TO                  -1-                        FENWICK & WEST LLP
                                                                            1191 SECOND AVENUE, 10TH FLOOR
     SUBSTITUTE PARTY DEF. AND                                                SEATTLE, WASHINGTON 98101
     CHANGE CASE CAPTION
     CASE NO.: 2:19-CV-910
            Case 2:19-cv-00910-RAJ-MLP Document 169 Filed 06/14/21 Page 2 of 3



 1 Dated: June 14, 2021                   FENWICK & WEST LLP

 2

 3                                        By: /s/Laurence F. Pulgram
                                              Laurence F. Pulgram
 4                                            lpulgram@fenwick.com
                                              Brian D. Buckley
 5                                            bbuckley@fenwick.com
                                              Jeffrey Ware
 6                                            jware@fenwick.com
                                              1191 Second Avenue, 10th Floor
 7                                            Seattle, WA 98101
                                              Telephone: 206.389.4510
 8                                            Facsimile: 206.389.4511
 9
                                                Attorneys for Defendants
10                                              AMAZON.COM, INC., a Delaware
                                                corporation, and A2Z DEVELOPMENT
11                                              CENTER, INC., a Delaware corporation
12
     Dated: June 14, 2021
13                                      QUINN EMANUEL URQUHART & SULLIVAN
14
                                          By:      /s/Andrew S. Brown________________
15
                                                Andrew S. Brown, WSBA No. 49093
16                                              andybrown@quinnemanuel.com
                                                QUINN EMANUEL URQUHART &
17                                              SULLIVAN LLP
                                                600 University St., Ste. 2800
18                                              Seattle, WA 98101
19                                              Andrew H. Schapiro (pro hac vice
                                                forthcoming)
20                                              andrewschapiro@quinnemanuel.com
                                                Stephen Swedlow (pro hac vice forthcoming)
21                                              stephenswedlow@quinnemanuel.com
                                                QUINN EMANUEL URQUHART &
22                                              SULLIVAN LLP
                                                191 N. Wacker Drive, Suite 2700
23                                              Chicago, IL 60606
                                                Tel: 312.705.7400 Fax: 312.705.7401
24

25                                        By:      /s/Ashley C. Keller
26
                                                Ashley C. Keller (pro hac vice forthcoming)
27                                              ack@kellerlenkner.com
                                                Travis D. Lenkner (pro hac vice forthcoming)
28 STIP. AND [PROPOSED] ORDER TO            -2-                           FENWICK & WEST LLP
                                                                         1191 SECOND AVENUE, 10TH FLOOR
     SUBSTITUTE PARTY DEF. AND                                             SEATTLE, WASHINGTON 98101
     CHANGE CASE CAPTION
     CASE NO.: 2:19-CV-910
     FW/12139658.1
            Case 2:19-cv-00910-RAJ-MLP Document 169 Filed 06/14/21 Page 3 of 3



 1                                                 tdl@kellerlenkner.com
                                                   J. Dominick Larry (pro hac vice forthcoming)
 2                                                 nl@kellerlenkner.com
                                                   KELLER LENKNER LLC
 3                                                 150 N. Riverside Plaza, Ste. 4270
                                                   Chicago, IL 60606
 4                                                 Tel.: 312.741.5220
                                                   Fax: 312.971.3502
 5
                                                   Warren D. Postman (pro hac vice forthcoming)
 6                                                 KELLER LENKNER LLC
                                                   1300 Street N.W., Suite 400E
 7                                                 Washington, D.C.
                                                   Tel.: 202.749.8334
 8                                                 Fax: 312.971.3502
                                                   wdp@kellerlenkner.com
 9

10

11
                                         [PROPOSED] ORDER
12

13           Based upon the stipulation of the parties, IT IS HEREBY ORDERED that Amazon.com
14 Services, LLC will be substituted as defendant for A2Z Development Center, Inc.

15           IT IS SO ORDERED.
                                                             __________________________
16           Dated this __ day of June, 2021.                Honorable Michelle L. Peterson
                                                             United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28 STIP. AND [PROPOSED] ORDER TO                 -3-                      FENWICK & WEST LLP
                                                                         1191 SECOND AVENUE, 10TH FLOOR
     SUBSTITUTE PARTY DEF. AND                                             SEATTLE, WASHINGTON 98101
     CHANGE CASE CAPTION
     CASE NO.: 2:19-CV-910
     FW/12139658.1
